Citation Nr: 0515835	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-12 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a compression fracture of the spine at T7 and 
T12 to L1.

2.  Entitlement to a compensable rating for residuals of 
fractured right first, left second, and left third ribs.

3.  Entitlement to a compensable rating for residuals of a 
scar of the upper right chest with history of pneumothorax, 
right and hydrothorax left.

4.  Entitlement to service connection for headaches due to 
residuals of head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1962 to January 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  

In February 2005, the veteran testified at a videoconference 
hearing before the undersigned. A transcript of this hearing 
is associated with the claims folder. 

The issues of entitlement to a compensable rating for 
residuals of a scar of the upper right chest with history of 
pneumothorax, right and hydrothorax left; and entitlement to 
service connection for headaches due to residuals of head 
trauma are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has had moderate limitation of motion in the 
thoracic region of his spine (T7) during the pendency of this 
appeal.

2.  The evidence of record more nearly approximates a 
pronounced disorder of the lumbosacral spine (T12 to L1); 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm and 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

3.  The competent medical evidence demonstrates that the 
veteran's residuals of fractured right first, left second, 
and left third ribs with objective evidence of pain does not 
result in limitation of use or pain analogous to removal of 
one rib.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent rating, 
but not higher, for residuals of a compression fracture of 
the spine at T7 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2002).

2.  The criteria for the assignment of a 60 percent rating 
for residuals of a compression fracture of the spine at T12-
L1, with a bulging disc, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 
4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 
5242, 5243 (2004).

3.  The criteria for a compensable evaluation for residuals 
of fractured right first, left second, and left third ribs 
have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5297 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Residuals of a Compression Fracture 
of the Spine at T7 and T12 to L1

The veteran maintains that a rating in excess of 40 percent 
is warranted for his back disorder.  Pursuant to the 
regulations in effect prior to September 26, 2003, with 
respect to the spine, and prior to September 23, 2002, with 
respect to intervertebral disc syndrome, the Board finds that 
the evidence supports the assignment of a separate 10 percent 
evaluation for the thoracic spine, and that a 60 percent 
rating is warranted for residuals of a compression fracture 
of the spine at T12-L1.  The criteria and analysis of the 
facts of this case are cited below. 

a.  Legal Criteria

Since the veteran filed his claim, the relevant regulations 
for rating disabilities of the spine were revised effective 
September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  
In cases like this, the version most favorable to the 
claimant applies from the effective date of the change in the 
law.  

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Prior to September 26, 2003, a 40 percent rating was 
warranted for severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).

Prior to September 26, 2003, a 40 percent rating was 
warranted for lumbosacral strain that was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, and narrowing or irregularity of the joint space; a 
40 percent evaluation was also warranted when only some of 
these symptoms are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

Under the former Diagnostic Code 5291, in effect prior to 
September 25, 2003, a zero percent evaluation was appropriate 
where a slight limitation of dorsal spine motion was shown.  
A moderate or severe limitation merited a 10 percent 
evaluation.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain).  

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  A 40 percent 
rating requires forward flexion of the thoracolumbar spine to 
30 degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine.  A 60 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2004).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in one position.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.

Where the issue is entitlement to an increased rating, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). The evidence in closest 
proximity to the recent claim is the most probative in 
determining the current extent of impairment.  Id.  

b.  Analysis

The Board notes that the veteran's service connected back 
disorder includes the thoracic (dorsal) and lumbar portions 
of the spine.  As noted above, the old regulations provided 
for separate ratings of the thoracic and lumbar portions of 
the spine.

It is found that the evidence of record prior to September 
26, 2003, warrants a separate 10 percent rating is warranted 
for the residual compression fracture of T7 and T12.  As 
noted above, Diagnostic Code 5291 (2002) provides for a 
maximum 10 percent rating for moderate impairment.  

With respect to the lumbar spine, the regulations in 
effective prior to September 26, 2003, allow for a maximum 
rating of 40 percent.  Diagnostic Codes 5292 and 5295 (2002).  
  
As noted, the revised regulations consider the thoracic and 
lumbar portions of the spine together.  Under the revised 
regulations, unfavorable ankylosis must be shown in order to 
warrant a rating in excess of 40 percent pursuant to the 
revised regulations.  There is no medical evidence of record 
that reflects that the veteran's thoracolumbar spine is 
ankylosed, dated prior to or after September 26, 2003.  
Therefore, a rating in excess of 40 percent is not warranted 
due to ankylosis of the thorocolumbar spine.

The Board, however, has also considered the diagnostic code 
for intervertebral disc syndrome.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, in effect prior to September 23, 2002, 
intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief	60

Severe; recurring attacks, with 
intermittent relief 	40

Moderate; recurring attacks	20

Mild	10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months	 60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months 	40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months	20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months	10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.
Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

According to an April 2000 private MRI report, there was mild 
diffuse disc bulging at L4-5, but not at T7 or T12-L1.  There 
was, however, a loss of normal hyperintensity at the disc 
spaces between T12-L1 and L1-2, which was consistent with 
degenerative disc/desiccation. 

According to an August 2000 VA examination report, an x-ray 
study was negative for intervertebral disc bulging of the 
thoracic or lumbar portion of the veteran's spine.  

The Board has considered the private medical evidence of 
record, specifically submitted from the veteran's 
chiropractor.  Although the chiropractor has diagnosed the 
veteran with intervertebral disc syndrome at T12-L1 in a June 
2003 patient update record, he did not provide x-ray or MRI 
reports supporting this finding.  

In March 2005, the veteran submitted additional private 
medical evidence.  According to these records, the veteran's 
private physician reviewed the April 2000 MRI of the 
veteran's thoracic and lumbar spine, noting that there was 
evidence of disc bulging at T12-L1.

In light of a review of all evidence, the Board finds that a 
60 percent rating is warranted pursuant to Diagnostic Code 
5293 (2002) for intervertebral disc syndrome.  Based on the 
medical evidence of record, the Board is unable to 
distinguish the symptomatology related to the veteran's 
service-connected residuals of a compression fracture at T12 
to L1 and the symptomatology related to his nonservice-
connected disc bulge at the same location.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so).

The Board finds that, when considered in its entirety, the 
evidence of record more nearly approximates the criteria for 
a 60 percent rating under Diagnostic Code 5293 (2004).  
During the pendency of this claim, the evidence more nearly 
approximates a pronounced low back disorder; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

In order to warrant a rating in excess of 60 percent, the 
evidence must show that the thoracolumbar spine is ankylosed.  
A rating in excess of 60 percent is not warranted under the 
old or revised regulations because there is no evidence that 
the veteran's low back is ankylosed.  A 60 percent rating is 
the maximum allowable under Diagnostic Code 5293 (2002) and 
Diagnostic Code 5243 (2004).  

The veteran testified before the undersigned in February 
2005, and he has provided various medical and lay statements 
in support of his claim.  He described his impairment but did 
not maintain that his thoroacolumbar spine was ankylosed.  
Nevertheless, as a layperson, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

After considering the old and the revised rating criteria, 
and given the totality of the evidence, it is the Board's 
conclusion that the evidence of record supports a separate 10 
percent rating for residuals of a fracture at T7, but not 
higher, pursuant to Diagnostic Code 5291 (2002).  The Board 
also finds that a 60 percent rating is warranted pursuant to 
Diagnostic Code 5293 (2002) for residuals of a compression 
fracture at T12-L1, to include a bulging disc.  

II.  Residuals of Fractured Rib

The veteran's service-connected residuals of fractured ribs 
have been evaluated by analogy to the removal of ribs under 
38 C.F.R. § 4.71a, Diagnostic Code 5297.  Under this 
Diagnostic Code, a 10 percent rating is warranted for removal 
of one rib or resection of two or more ribs without 
regeneration; a 20 percent rating requires removal of two 
ribs.  Diagnostic Code 5297.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for residuals of 
fractured ribs with intermittent pain.  First, none of the 
veteran's ribs were removed, so a compensable rating under 
Diagnostic Code 5297 is not warranted.  Nevertheless, 
although the VA and non-VA examination reports and outpatient 
treatment records note the veteran's complaints of pain 
related to his ribs, these records do not describe evidence 
of disability (such as pain or functional impairment) 
comparable to the removal of one rib or resection of two or 
more ribs.  See Diagnostic Code 5297.  

The Board is aware of the veteran's complaints of pain and 
flare-ups of pain and has carefully reviewed the veteran's 
testimony.  The Board notes that while the veteran is 
competent to testify as to observable symptoms such as pain, 
as a layperson he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  See Bostain.  As a result, his own assertions do 
not constitute competent medical evidence in support of his 
claim.  

In the absence of competent evidence of any limitation of 
function in recent years due to old rib fractures, a 
compensable rating is not warranted.  As the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  

III.  Extra-Schedular Consideration

In order to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer a case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2004).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

The Board has considered whether the veteran's claims should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  There is nothing in the record to suggest that 
the veteran has been frequently hospitalized for treatment of 
the disabilities at issue, and the record does not establish 
that her disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular standards.




IV.  Veterans Claims Assistance Act

The Board must address legislation and developments involving 
VA's duty to notify and assist claimants.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000, codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002), (the "VCAA") was 
signed into law.  This enhanced the notification and 
assistance duties of the VA towards claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO advised the veteran in letters dated in April 2001 and 
May 2003 of what information and evidence was needed to 
substantiate his claim.  The letters also advised him of the 
information and evidence that should be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was told that it was his responsibility to support the claim 
with appropriate evidence.  

In this case, although the notice letters that were provided 
to the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  When considering the 
notification letters and the other documents described above, 
as a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).  The Board does 
a de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  The notice letters were 
provided after the RO's original adjudication of the issue.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  As will 
be explained in more detail below, the Board finds that 
further development is not needed in this case with respect 
to the issue on appeal because there is sufficient evidence 
to decide the claim.  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify her in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A 10 percent rating, but no higher, is granted for residuals 
of a compression fracture of the spine at T7, subject to the 
law and regulations governing the award of monetary benefits.

A 60 percent rating, but no higher, is granted for residuals 
of a compression fracture of the spine at T12 to L1, 
including disc bulge, subject to the law and regulations 
governing the award of monetary benefits.

A compensable evaluation for residuals of fractured right 
first, left second, and left third ribs is denied.


REMAND

During the pendency of this appeal, the schedular criteria 
for rating skin disabilities, found at 38 C.F.R. § 4.118, 
Diagnostic Code Series 7800, were amended, effective August 
30, 2002.  The Board notes that the veteran has not been 
notified of the revised regulations.

The veteran submitted records in March 2005 with a waiver of 
RO consideration.  Although these records indicated that the 
right chest scar appeared to be tender to the touch, the 
issue must be remanded in order to notify the veteran of the 
revised regulations.

Furthermore, the RO should consider whether the private 
medical evidence received in March 2005 is adequate for 
rating purposes.  If so, the RO should decide the issue based 
on the record.  If not, then the RO should schedule the 
veteran for an examination.  

With respect to the veteran's service connection claim for 
headaches, to include on a secondary basis, the Board finds 
that a VA examination is necessary to determine whether a 
currently diagnosed headache disorder was caused as a result 
of an incident or injury during service, or result secondary 
to a currently service-connected disorder.  Specifically, the 
veteran contends that he experiences headaches as a result of 
his service connected thorocolumbar disorder.

Various private and VA medical records have vaguely addressed 
this issue.  The evidence of record is too ambiguous to 
decide this issue at this time.  Therefore, as detailed 
below, a medical opinion should be obtained.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the AMC, in Washington, D.C., for the following 
actions:  

1.  With respect to the claim for an 
increased evaluation for an upper right 
chest scar, and service connection for 
headaches, the veteran should be 
requested to submit any pertinent 
evidence in his possession and to provide 
the names, addresses and approximate 
dates of treatment or evaluation for all 
health care providers who have treated or 
evaluated him for any problems during the 
period of this claim.  

2.  The RO should consider whether the 
private medical evidence submitted in 
March 2005 is adequate for rating the 
upper right chest scar.  If so, the RO 
should adjudicate the issue and skip the 
following instruction (number 3) and 
address instruction number 4.

3.  If the RO determines that the private 
medical evidence submitted in March 2005 
is not adequate, then the RO should make 
arrangements for the veteran to be 
afforded an examination by a physician 
with appropriate expertise to determine 
the nature and extent of all impairment 
due to the service-connected residuals of 
an upper right chest scar.

?	The veteran should be properly 
notified of the date, time, and 
place of the examination in writing, 
and informed of the consequences of 
his failure to appear without good 
cause.  The claims folder, to 
include a copy of this Remand, must 
be made available to and be reviewed 
by the examiner.

?	All indicated studies and tests 
should be accomplished, and all 
clinical findings should be reported 
in detail.

?	The examiner should provide the 
measurements for the service-
connected scar of the left arm with 
retained splinter, describe any 
functional impairment due to the 
service-connected residuals of an 
upper right chest scar, and identify 
any objective evidence of pain or 
tenderness of the scar.  The 
examiner should indicate whether the 
scar is unstable or subject to 
repeated ulceration.  

?	The examiner should identify all 
functional impairment of the 
residuals of an upper right chest 
scar.  The examiner should also 
provide an opinion concerning the 
impact of the service-connected 
disability on the veteran's ability 
to work.

?	The rationale for all opinions 
expressed should also be provided.

4.  As to the claim pertaining to a 
headache disorder, after any additional 
evidence has been obtained and added to 
the record, the RO should make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded medical examination to 
determine:

?	The etiology of any headache 
disorder found. All pertinent 
symptomatology and findings should 
be reported in detail.  Any 
indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available 
to and reviewed by the examiner. 
Following a review of the service 
and post service medical records, 
the examiner should state whether 
any headache disorder found is 
related to the appellant's active 
duty service, or due to or 
aggravated by any service-connected 
disorder, specifically, the 
appellant's service-connected 
thoracolumbar spine disorder. A 
complete rationale for all opinions 
should be provided. The report 
prepared should be typed.

5.  The RO should then review the claims 
file to ensure that all development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented. 

6.  The RO should also undertake any 
other development it determines to be 
indicated.

7.  The RO should then readjudicate the 
issues on appeal.  With respect to the 
upper right chest scar, the RO should 
consider the old and revised versions of 
38 C.F.R. § 4.118.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


